DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
The applicant argues that “In the cited prior art, no cavities exist in the non-magnetic material. In Atallah, the pole pieces are fixedly moulded into a stationary support. The alleged lips of Atallah are surface features of the magnetic material to enhance the adhesion of a moulded material which fixedly encompasses and retains the stationary (fixedly mounted) pole pieces. That is, these lips do not teach or suggest components that move to engage with the pole-piece structure.” This argument is not persuasive because structures 330 and 540 meet the claim limitations of lips that slot into cavities in the assembled device. The manufacturing step of moving is not given patentable weight in a product claim because it is a product by process limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10707742. Although the claims at issue the patented claim 1 includes all of the claimed limitations of claim 1 present application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (WO 2015/137392) in view of Atallah et al. (US 9685851).
In re claim 1, Tojima, in figures 1-6, discloses a pole-piece assembly comprising: a pole-piece structure comprising a longitudinal axis and one or more channels (2e) extending from a first end to a second, opposite end of the pole-piece structure; a first rotating component; and a second rotating component (not clearly shown but an input and output shafts are inherently present in a transmission device such as the one shown); wherein said pole-piece structure is located between the first and second rotating components; wherein a solid, substantially non-magnetic material (2b) is provided throughout each channel. Tojima does not explicitly disclose the lips and cavities. Atallah however teaches that it is known in the art to use lips and cavities structure in a similar device to provide improved retention for pole piece structure (see retaining structure 330 and 540). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have when the first and second components are moved to engage with the pole-piece structure”, this limitation has not been given patentable weight because it appears to be directed to a manufacturing step, not the structure itself. (see MPEP 2113)
In re claim 2, Tojima in view of Atallah discloses that the first and second rotating components are associated with an input shaft or an output shaft (inherent function of the shown device; all components are associated with each other in the claimed device).
In re claim 3, Tojima in view of Atallah discloses that the first and second rotating components are located at opposite axial ends of a magnetic gear assembly (the shown arrangement inherently only allows the axial ends to be positions for the rotating components; this is also shown by Atallah).
In re claim 4, Tojima in view of Atallah discloses that the one or more channels extend in a direction parallel or substantially parallel to the longitudinal axis of said pole-piece structure (as shown in figure 3A of Tojima).
In re claim 5, Atallah, in figures 1-28 discloses that each said cavities are provided between a first flange and a second flange, and said lips slot into said cavities between said first and second flanges (this is most clearly seen in figure 4).
In re claim 6, Tojima in view of Atallah discloses the cast of the solid, substantially non-magnetic material (2b) is provided throughout each channel, the cast holding the pole-piece structure in position, but does not explicitly discuss the claimed In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tojima et al. (WO 2015/137392) in view of Atallah et al. (US 9685851) and Ohhashi et al. (US 2016/0006335).
In re claim 7, Tojima teaches the claimed device including nonmagnetic material but does not teach resin. Ohhashi however teaches that it is known to use resin in a similar application (see paragraph 58). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used resin as taught by Ohhashi as the nonmagnetic material of Tojima in order to reduce manufacturing costs.
In re claim 8, Tojima, in figures 1-6, discloses that there are no air gaps between each channel and the solid, substantially non-magnetic material (as seen in figures 2-3).
In re claim 9, Tojima, in figures 1-6, discloses that said pole-piece structure consists of said plurality of laminate plates and said non-magnetic material (the complete structure is shown in figure 2).
In re claim 10, Tojima, in figures 1-6, discloses that each of said plates comprises a plurality of solid portions arranged alternately with a plurality of substantially hollow 
In re claim 11, Tojima, in figures 1-6, discloses that each of said plates are stacked such that said solid portions align so as to form a plurality of magnetic pole-pieces in said pole-piece structure (as seen most clearly in figure 3b).
In re claim 12, Tojima, in figures 1-6, discloses that said plates are stacked such that said hollow portions align so as to form said one or more channels extending from said first end of the pole-piece structure to a second, opposite end of the pole-piece structure (as seen in figure 2).
In re claim 13, Tojima, in figures 1-6, discloses the multiple laminate plates. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation discussing how the plates are formed has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e laminate plates, does not depend on its method of production, i.e. formed from a single piece of material. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 14, Tojima, in figures 1-6, discloses that said laminate plates are held together by said the solid, substantially non-magnetic material (as seen in figures 2-3).
In re claim 15, Tojima, in figures 1-6, discloses a plurality of inner permanent magnets (12s); and a plurality of outer permanent magnets (34s) located concentrically with respect to said inner permanent magnets; wherein said pole-piece structure is 
In re claim 19, Tojima in view of Atallah discloses the cast of the solid, substantially non-magnetic material (2b) is provided throughout each channel, the cast holding the pole-piece structure in position, wherein the casts are on a primary load path of a magnetic gear and transmit torque to the output shaft (this is inherent function of the shown structure) but does not explicitly discuss the claimed method of manufacturing. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. nonmagnetic material does not depend on its method of production, i.e. casting or molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re claim 20, Tojima in view of Atallah discloses the cast of the solid, substantially non-magnetic material (2b) is provided throughout each channel, the cast holding the pole-piece structure in position, wherein the laminate plates are held together and pressed against each other by the casts (this is inherent function of the shown structure since the laminate plates would otherwise come apart without the casts) but does not explicitly discuss the claimed method of manufacturing. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
In re claim 21, Tojima in view of Atallah discloses that the first and second rotating components are configured to removably secure the pole-piece structure in position (this is inherent function of the positioning of the pole piece assembly, as shown in the figures of Tojima and Atallah).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837